DETAILED ACTION
This is a first action on the merits, in response to the claims received 1/7/2021. Claims 1-5 are pending for prosecution below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmick, (USNO.2009/0309422).
As for claim 1,  Helmick disclose and shows in Fig. 2-3  system to convert kinetic energy produced through shafts connected between wheels and generator; generator converting the kinetic energy (via regenerative breaking) into electrical energy in form of electrical current; which is supplied to a transformer (via converter) through a dedicated supply wire for enhancing the voltage of the current as per battery requirement; the electrical charge at certain voltage supplied to internal charging port of the vehicle supplied through a dedicated supply wire; additional electrical charge supplied to the battery for recharging and enhancing the drive time of the vehicle (par.[0018-0020])
Helmick discloses the claimed invention except for wheel motion at 7 mph. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to wheel motion at 7 mph and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As for claim 2, Helmick discloses the claimed invention except for kinetic energy shall be produced at low speed of 7 mph. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to wheel motion at 7 mph and would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As for claim 3, Helmick discloses and shows a system is universal for all electrical vehicles.
As for claim 4, Helmick discloses shall allow the battery to be recharged through produced kinetic energy of wheel motion
As for claim 5, Helmick discloses shall allow the vehicle to enhance its drive range, covered distance and overall millage between one charge to another at a charging station
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859